Citation Nr: 1431375	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  08-38 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and adjustment disorder with depressed mood.  

3.  Entitlement to service connection for a right hand disability, to include right hand carpal tunnel syndrome and a right hand crush injury, with nerve, muscle, and bone damage.  

4.  Entitlement to service connection for a sleep disorder, to include insomnia and obstructive sleep apnea.  

5.  Entitlement to service connection for drug and alcohol abuse.  

6.  Entitlement to service connection for a disability manifested by groin pain.  


7.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of erectile dysfunction claimed to have resulted from treatment provided at the Department of Veterans Affairs Medical Center (VAMC) in Cleveland, Ohio, in December 2005. 

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2007, February 2010, March 2012, and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In the October 2007 rating decision, the RO denied service connection for residuals of a right knee injury, depression, drug and alcohol abuse, and bilateral carpal tunnel syndrome.  At a June 2010 hearing, held before a Decision Review Officer at the RO, the Veteran clarified that he is only seeking service connection for right hand carpal tunnel syndrome.  A transcript of the hearing is associated with the claims file.  See June 2010 DRO hearing transcript, p. 22.  Given the Veteran's testimony, which has been reduced to writing in the hearing transcript, the Veteran has withdrawn the issue of entitlement to service connection for left hand carpal tunnel syndrome and it is no longer on appeal.  See 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

In the February 2010 rating decision, the RO denied service connection for a residual right hand injury, including nerve, muscle, and bone damage.  

In the March 2012 rating decision, the RO, inter alia, denied service connection for groin pain and obstructive sleep apnea.  

In the June 2012 rating decision (issued in July 2012), the RO denied service connection for compensation under section 1151 for erectile dysfunction and entitlement to TDIU.  

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran filed a claim specifically seeking service connection for depression.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of the Court's decision in Clemons and the other psychiatric diagnoses of record, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include depression, dysthymic disorder, and adjustment disorder with depressed mood, as reflected on the first page of this decision.

With respect to the claimed right hand injury, to include right carpal tunnel syndrome and a right hand crush injury, with nerve, muscle, and bone damage, the Veteran has asserted that he believes these claims are separate.  See November 2009 Veteran statement.  Nevertheless, the Board finds that the Veteran's claims involving right carpal tunnel syndrome and a right hand crush injury, with nerve, muscle, and bone damage is one claim, as they involve the same factual basis.  Indeed, while the Veteran has separately sought service connection for right carpal tunnel syndrome and a right hand crush injury, he has attributed both conditions to the same in-service injury and his complaints of right hand problems have resulted in one diagnosis, i.e., right carpal tunnel syndrome.   Therefore, the Board has recharacterized the right hand claims as one issue which encompasses all claimed right hand claims and conditions.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008)(the Federal Circuit held that the factual basis of a claim is the Veteran's underlying disease or injury, rather than the symptoms of that disease or injury); Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996)(holding that claims based on separate and distinctly diagnosed diseases or injuries must be considered separate and distinct claims).  

The Board notes that, in addition to the paper claims file, there are two paperless, electronic files associated with the Veteran's claims located on Virtual VA and the Veterans Benefits Management System (VBMS).  A July 2014 review of the Virtual VA and VBMS files reveals several VA treatment records and an April 2012 VA examination, all of which were considered in the March 2013 SSOC.  All of records associated with the paperless claims file are either duplicative or irrelevant to the claims on appeal.  

The issues of entitlement to service connection for disabilities involving the right knee, right hand, acquired psychiatric disorder, sleep disorder, drug and alcohol abuse, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran has an additional disability, including erectile dysfunction, that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing treatment.

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a disability manifested by groin pain that was incurred in or aggravated by active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction claimed to have resulted from treatment for insomnia at the Cleveland VAMC have not been met.  38 U.S.C.A. § 1151 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.154, 3.358, 3.361 (2013).

2.  A disability manifested by groin pain was not incurred during or as a result of the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claims being decided herein.  Specifically, May 2010 letter, sent prior to the initial unfavorable AOJ decision issued in March 2012, advised the Veteran of the evidence and information needed to substantiate his service connection claim for groin pain, while an April 2011 letter, which was sent prior to initial unfavorable AOJ decision issued in June 2012, advised the Veteran of the evidence and information necessary to substantiate his 1151 claim.  Both letters advised the Veteran of his and VA's respective responsibilities in obtaining such evidence and information and also informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice. 

With regard to the duty to assist, all pertinent, identified medical records have been obtained and considered, including VA treatment records dated from 1986 to 2012, which document the treatment he received for priapism and erectile dysfunction in December 2005.  The evidentiary record also includes all private treatment records identified by the Veteran and the record, as well as the Veteran's records from the Social Security Administration (SSA).  The Board has reviewed the contents of the paperless claims files, and it is apparent that the RO reviewed all evidence in the paperless claims file as well. 

In addition to the foregoing, the Veteran was afforded a VA examination in connection with his 1151 claim in March 2012 and VA obtained an addendum opinion in April 2012.  There is no allegation or indication that the VA examination was not adequate for purposes of providing fair adjudicating this claim.  Therefore, the Board will proceed with review of the Veteran's claim based upon all relevant evidence. 

The Board notes that the Veteran has not been provided with a VA medical examination and/or opinion regarding his claim of service connection for groin pain; however, the Board finds that such is not necessary in the instant case.  Specifically, as will be discussed below, there is no competent or credible evidence showing the Veteran currently has a disability manifested by groin pain or that any such disability is related to his military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this regard, while there is medical evidence showing complaints and treatment for groin pain, there is no indication that the groin pain has been attributed to a disability that was incurred or is otherwise related to the Veteran's military service.  Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide the service connection claim for groin pain.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  As noted, the Veteran was afforded a hearing before a Decision Review Officer in June 2010; however, the issues being decision herein - the claim of service connection for groin pain and the 1151 claim - were not discussed at that hearing (as they were in the initial staged of development at that time) and the Veteran has not requested a hearing as to these issues.  Therefore, no further discussion is needed with respect to whether the June 2010 hearing was consistent with the holding in Bryant, supra.  

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

Analysis

Groin Pain

The Veteran is seeking service connection for groin pain, which he has asserted has persisted since 1978.   See February 2010 Veteran statement.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The service treatment records (STRs) show that, at his entrance examination in June 1978, the Veteran was noted to have had right hernia repair in June 1977.  In January 1979, the Veteran sought treatment for complaints of sharp pain in the right inguinal area, which had been present for five days, although he reported a history of previous hernia in the same area.  The Veteran lodged a similar complaint in March 1979 and the assessment was inguinal pain.  He was subsequently placed on light duty for ten days during which he was not allowed to lift more than 20 pounds.  He continued to complain of groin pain and also received treatment for a rash in the groin area and urethritis; however, his groin pain was never attributed to those conditions or any other underlying disability, including a recurring hernia.  See STRs dated May, June, July, and November 1979.  In fact, a July 1979 surgical consultation resulted in an assessment of right groin pain with a questionable etiology.  The physician who conducted the April 1981 separation examination noted the Veteran had a hernioplasty prior to service, with a scar in the right inguinal region, and the Veteran reported having a history of hernia/rupture.  There was no indication, however, that the complaints of groin pain in service were attributable to a disability that had been incurred or aggravated during service.  

As noted, the Veteran has asserted that he continued to experience groin pain from 1978 to the present.  Post-service treatment records show that he has complained of and sought treatment for groin pain.  In October 2001, he reported having pain in the right testes with radiation into the groin, flank, and low back that had been present for two weeks.  The diagnosis was groin pain, testicular pain, rule out radiating pain from back, rule out stone, and rule out low grade epididymis.  Follow-up treatment in November and December 2001 revealed continued complaints of right groin pain but a scrotal ultrasound was normal.  See private treatment records from Dr. G.G. dated from July to December 2001.  In June 2010, Dr. G.G. submitted a statement that the Veteran had been a patient since November 1999 and had received treatment for several conditions, including groin pain.  While this evidence corroborates the Veteran's report of continued groin pain after service, the Board finds probative that the statement and treatment records submitted by Dr. G.G. do not reflect that the Veteran's complaints of groin pain were attributed to any particular underlying disability or condition.  

In this regard, the Board notes that, while the October 2001 treatment record contains a diagnosis of rule out radiating pain from back, stone, and low grade epididymis, subsequent treatment records do not confirm that the Veteran's groin pain was a result of a low back disability, a stone, low grade epididymis, or any other disability, including a scrotal disability.  

Indeed, while there is competent evidence of groin pain during service and evidence of continued groin pain after service, there is no competent lay or medical evidence of record which establishes that the Veteran's groin pain has been attributed to an underlying disability.  A current diagnosis is the first requirement of service connection, and without a diagnosis, the benefit cannot be granted. 

In this context, the Board notes that pain, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Brown, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

As noted above, there is evidence of groin pain during and after service.  However, the evidence does not establish that the Veteran was diagnosed with a groin disability during service or that his groin pain was attributed to an underling disability during or after service.  Instead, the subsequent treatment records document the Veteran's chronic groin pain, with no clinical or radiographic evidence of an underlying groin or scrotal disability or condition.  See private treatment records from Dr. G.G.  

The Board has considered whether the record contains competent lay evidence of a disability manifested by groin pain.  In this case, the Veteran is competent to report that he experiences groin pain, as such is capable of lay observation.  However, medical expertise and clinical evaluation is needed to establish that the groin pain is attributable to or representative of an underlying disability.  It is not argued or shown that the Veteran is qualified through specialized education, training, or experience to render an opinion regarding a diagnosis or etiology of his groin pain.  Therefore, the Veteran is not considered competent to identify a disability to which his groin pain has been or may be attributed.  In addition, as noted, there is no medical evidence of record that shows the groin pain the Veteran has experienced throughout this appeal was diagnosed as or attributed to an actual disability.  See Sanchez-Benitez, supra.  Therefore, based on the foregoing, the Board finds the Veteran's lay assertions are not competent to establish a diagnosis of a disability manifested by groin pain at any time during the appeal period.  

The Board acknowledges that the Court has held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Additionally, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

In this case, however, there is no competent, credible, and probative lay or medical evidence showing a diagnosis of a disability manifested by groin pain at any time during the appeal period; nor is there evidence showing that any such disability was diagnosed prior to the claim period or was extant at the time he filed his service connection claim in February 2010, but had resolved by the time of later evaluation.

Without proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Veteran's claim of service connection for a disability manifested by groin pain must be denied, as the evidence fails to establish he has the claimed disability.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert, supra.

1151 Claim

Under 38 U.S.C.A. § 1151, compensation is awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service connected.  A qualifying additional disability is one which is not the result of a veteran's willful misconduct, and which was caused by hospital care, medical or surgical treatment, or examination furnished under any law administered by VA, and the proximate cause of the disability was negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; an event not reasonably foreseeable; the provision of training and rehabilitation services by VA as part of an approved rehabilitation program under 38 U.S.C.A. Chapter 31; or participation in a compensated work therapy program under 38 U.S.C.A. § 1718.  See 38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2013). 

Here, the Veteran seeks Section 1151 compensation for erectile dysfunction, which he asserts resulted from medication he was prescribed to treat his depression and sleep problems at the Cleveland, Ohio, VAMC in December 2005.  

The evidence reflects that the Veteran has been receiving treatment for substance abuse and psychiatric symptoms, including insomnia, since the late 1980s.  Review of the record shows he has been prescribed Trazadone to treat insomnia in May 2004.  On December 5, 2005, the Veteran reported having difficulty falling asleep, including with taking 100 mg of Trazadone, but he also reported that using the medication was mildly helpful at the current done.  After reviewing the Veteran's systems and conducting a mental status examination, the attending physician increased the Veteran's Trazadone to 200 mgs.  

On December 13, 2005, the Veteran reported for treatment complaining of waking with an erection that morning, which had not resolved and was also manifested by pain and throbbing.  He was diagnosed with priapism, given an ice pack, and prescribed additional medication.  The examining physician noted that the Veteran's dose of Trazadone was previously increased and that he had never experienced priapism before.  The assessment was priapism secondary to Trazadone; the Veteran's prescription for Trazadone was discontinued, and he was scheduled a urology consult.  

The Veteran was afforded a urology consultation on December 13, 2005, during which an aspiration was performed.  The impression of priapism was continued and the Veteran was advised that his priapism may recur or that he may have difficulty getting an erection in the future.  On December 19, 2005, the Veteran reported for follow-up treatment reporting that he had experienced an erection since the previous priapism.  On December 27, 2005, however, the Veteran reported that he had not had a priapism since his last visit.  

On January 25, 2006, the Veteran reported for treatment complaining that he had erectile difficulties over the previous weekend and his history of priapism was noted.  The examining physician also noted, however, that his current medication, Bupropion, is not known to cause symptoms of erectile dysfunction and that he was recently prescribed Amitriptyline to assist with sleep.  The examining physician further noted that, while the Veteran has reported continued symptoms of erectile dysfunction, his current psychiatric medication regimen is not known to cause erectile dysfunction symptoms but that his hypertension and nicotine dependence might have contributory roles.  

The Veteran continued to report experiencing symptoms of erectile dysfunction in February 2006.  He reported that he had been smoking since having problems with erectile dysfunction since the priapism and subsequent urology procedure.  He reported that he did not initially have any difficulty getting an erection but, now that he is unable to perform, he is stressed and smoking.  He was prescribed Levitra to treat his erectile dysfunction in February 2006.  

The above cited evidence demonstrates that the Veteran was diagnosed with priapism and erectile dysfunction following the medical treatment he received on December 5, 2005.  See VA outpatient treatment records dated August and September 2002.  Given that the cited evidence supports a finding of additional disability following the medical treatment, the Board must now determine whether the evidence establishes (1) a causal nexus between the VA treatment (medical, surgical or hospitalization), an examination, or vocational rehabilitation under chapter 31 and the additional disability; and (2) a finding of fault or a finding of an unforeseen circumstance.  See 38 U.S.C.A. § 1151(a)(1). 

To determine whether an additional disability was caused by medical treatment, VA compares the Veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

In March 2012, a VA medical professional was requested to review the claims file to provide an opinion in connection with the Veteran's section 1151 claim.  In the report, the VA examiner noted the circumstances leading to the Veteran's priapism in December 2005 and further provided a diagnosis of erectile dysfunction, for which he noted the Veteran was prescribed sildenafil.  After reviewing the claims file, the VA examiner noted that, while the Veteran was prescribed with 100 mg of Trazadone in May 2004, there was no evidence or reports of any side effects at this dosage.  She noted that the Veteran's dosage was increased on December 5, 2005, and that he experienced a priapism as a result of this increase on December 13, 2005.  She further noted that the Veteran reported having erections soon thereafter but also reported continued episodes of erectile dysfunction with positive response to medication.  

The VA examiner stated that the data (which she cited at the end of the report) suggests that priapism may be most likely to occur within the first 28 days of treatment and that the majority of cases occur with doses of 150 mg a day or less.  She also noted that all age groups appear to be vulnerable to this adverse effect and that the Veteran had been on this medication for 11 months without any reported side effect or adverse reaction.  Accordingly, the VA examiner opined that the Veteran developed erectile dysfunction, an unfortunate adverse reaction, secondary to an increase in dosage of Trazadone.  The VA examiner further opined, however, that the Veteran's erectile dysfunction secondary to an adverse reaction to Trazadone, was not caused by or a directly due to fault on the part of VA, or an incident which could not have been reasonably foreseen.  

In an April 2012 addendum opinion, a second VA health care professional noted that, while the Veteran has asserted that he was not warned about the side effects of Trazadone, including priapism, the psychiatry notes indicate that the Veteran was educated about the side effect profile of his medications on at least a couple of occasions prior to the episode of priapism on December 13, 2005.  The VA examiner further noted there are many underlying physical and psychological causes of erectile dysfunction and that the Veteran's risk factors are tobacco abuse, cocaine abuse, hypertension, history of prior depression, and hypogonadism.  He further opined that the Veteran's erectile dysfunction is multifactorial, further noting that, when the Veteran's erectile dysfunction was evaluated in June 2006, the etiology was noted to be a likely component of primary/secondary hypogonadism.  The VA examiner stated that it does not seem as though the VA hospital care, medical, or surgical treatment or examination proximately caused the Veteran's erectile dysfunction, as it is multifactorial.  He further noted that there is no documentation suggesting carelessness, negligence, lack of proper skill, error in judgment, or similar fault on VA's part.  

The Board finds that the March and April 2012 VA opinions are the most competent, credible, and probative evidence of record with respect to whether the Veteran's current erectile dysfunction was caused by the medical treatment provided in December 2005.  Indeed, both opinions were based upon a complete review of the claims file and, while neither examiner conducted a physical examination of the Veteran, both examiners noted the Veteran's contentions, it appears that both examiners were aware of all relevant facts in this case, and it does not appear that either examiner misstated any relevant fact.  Both VA examiners provided a complete rationale in support of their opinions, which included a detailed discussion of the Veteran's urologic medical history and which were based on the facts in this case, medical data and literature, and their medical expertise.  Notably, there is no other lay or medical evidence of record that is more probative than the March and April 2012 VA opinions as to whether the Veteran's erectile dysfunction was caused by fault or an unforeseen circumstance on the part of VA.  

In this regard, the Board has considered the statements submitted by the Veteran and his representative in an attempt to establish the Veteran's entitlement to compensation under Section 1151, including his assertions that he was not properly informed of the side effects of his increased medication.  However, neither the Veteran nor his representative are shown to have training or expertise in order to provide a competent or probative opinion regarding the questions of medical causation and fault upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is generally not capable of opining on matters requiring medical knowledge).  Additionally, the Veteran has only offered conclusory statements in support of his claim, while the physicians who provided the March and April 2012 opinions took into consideration all the relevant facts in this case.  As such, the lay assertions in this regard have no probative value and are not considered competent or probative evidence favorable to the Veteran's claim.  

Therefore, based on the foregoing, the Board finds that the preponderance of the evidence supports a finding that the Veteran does not have an additional erectile dysfunction disability as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or as the result of an event that was not reasonably foreseeable.  Consequently, compensation under the provisions of 38 U.S.C.A. § 1151 is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a disability manifested by groin pain is denied.  

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for erectile dysfunction is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking service connection for a right knee disability, a right hand disability, depression, drug and alcohol abuse, a sleep disorder, and TDIU.  

Post-service treatment records show that the Veteran has been variously diagnosed with chondromalacia, chronic ACL and medial meniscus tear, and osteoarthritis in the right knee.  See VA treatment records dated June 2006, July 2007, and October 2007.  The Veteran has asserted that his current right knee disability was incurred as a result of an in-service injury.  He has specifically asserted that he was diagnosed with a right knee sprain after twisting his right knee while running during physical training and that he noticed right knee pain over the years.  

Service treatment records (STRs) show that the Veteran injured his right knee while playing basketball during service, in November 1979.  He was diagnosed with a contused right knee, given an ace wrap and analgesic balm, and prohibited from running for three days.  Subsequent STRs, including the April 1981 separation examination, do not contain any subsequent complaints, treatment, or diagnosis related to the right knee.  

As noted, the Veteran has reported that he noticed right knee pain over the years, which is accepted as competent lay evidence of continuity of symptomatology.  Post-service treatment records show that the Veteran complained of right knee pain and swelling as early as August 1995 and was diagnosed with an ACL deficiency in 1996 and thereafter.  While the post-service evidence shows various diagnoses related to the right knee, there is no medical evidence or opinion of record which addresses the likely etiology of the Veteran's current right knee disability.  

Despite the foregoing, the Veteran has not been afforded a VA examination in conjunction with this claim.  Under the VCAA, VA is obligated to provide an examination where the evidentiary record contains competent evidence that the claimant has a current disability, competent evidence of an in-service event, injury, or disease, the record indicates that the current disability or signs or symptoms of the disability may be associated with the in-service event, injury, or disease, and the record does not contain sufficient information to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted, in this case, there is evidence of an in-service injury, competent evidence of a current right knee disability, and competent lay evidence of continuity of symptomatology, which indicates that the current right knee disability may be associated with the Veteran's in-service right knee injury. 

As a result, the Board concludes that the Veteran should be afforded a VA examination in order to determine the likelihood that his current right knee disability was incurred in or is otherwise related to his military service.  See 38 C.F.R. § 3.159(c)(4) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004) (holding that a medical examination should be afforded unless there is "no reasonable possibility" that an examination would aid in substantiating the veteran's claim).  Therefore, the Board finds that a remand for a medical examination and opinion is necessary in order to render a fully informed decision in this case. 

In this context, the Board notes that the purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

While on remand, the Veteran should be given an opportunity to submit or identify any outstanding treatment records from VA or private healthcare providers.  In this regard, the Board notes that, while the evidentiary record contains VA outpatient treatment records from the Cleveland VAMC, dated from September 1986 to November 2012, neither the paper nor the paperless claims file contain VA treatment records dated from 2012 to the present.  While on remand, the RO/AMC should obtain all VA treatment records dated from 2012 to the present, as well as any other treatment records identified by the Veteran.  

Review of the record shows the Veteran has been diagnosed with carpal tunnel syndrome affecting the right hand and the Veteran has also asserted that he has a residual right hand muscle, bone, and nerve disability.  The Veteran attributes his right hand disability to an in-service injury where a truck battery fell on and crushed his right hand, as well as his various duties as a result of his military occupational specialty (MOS) which required physical activity, including lifting and administrative duties.  

The STRs show that, in November 1979, the Veteran experienced a crush injury to his right hand as a result of a battery falling on his hand.  X-rays did not reveal an acute fracture and the assessment was a contusion.  The April 1981 separation examination did not reveal any complaints or diagnosis of a residual or chronic right hand disability.  Nevertheless, the Veteran has reported that, following the in-service injury, he experienced transient and infrequent pain and numbness in his elbow and wrists which continued throughout and after service.  

Post-service treatment records show the Veteran has complained of numbness in his right shoulder and arm, which radiates down his wrist and is also manifested by tingling in his fingers.  See June 2007 VA treatment record.  As noted, the post-service treatment records show the Veteran has been diagnosed with carpal tunnel syndrome but there is also evidence suggesting that his complaints are attributable to cervical radiculopathy.  See VA treatment records dated January and March 2006; private medical records from Drs. D.K. and R.K. dated December 2009 and February 2010.  There is also evidence showing that the Veteran experienced a post-service occupational injury in 1997 where he cut the ulnar nerve while working in a machine shop.  See December 2005 VA treatment record.  

Given the foregoing, the Board finds a VA examination and opinion are needed to determine if the Veteran has a right hand disability that is likely related to his military service.  As noted, there is evidence of an in-service injury, competent evidence of a current right hand disability, and competent lay evidence of continuity of symptomatology, which indicates that the current right hand disability may be associated with the Veteran's in-service injury.  There is also evidence which suggests that the current right hand disability may be related to the post-service occupational injury and/or a cervical spine disability (for which service connection has not been granted).  

Therefore, on remand, the AOJ will be requested to afford the Veteran a VA examination to determine the likely etiology of his current right hand disability.  

The Veteran is seeking service connection for an acquired psychiatric disorder.  He has also submitted a separate claim seeking service connection for a sleep disorder, variously identified as insomnia and obstructive sleep apnea.  At the outset, the Board notes that these claims are inextricably intertwined, as the evidence suggests that the Veteran's sleep disorder may be a symptom, or at a minimum secondary to, his acquired psychiatric disorder(s).  In this regard, the Board notes the Veteran has asserted that he experienced depression and an inability to sleep during service and post-service treatment records show that his complaints of depressed mood and poor sleep were attributed to his diagnosis of depression, not otherwise specified.  See February 2010 VA treatment record; November 2005 Veteran statement.  

The STRs confirm the Veteran's statements, as they show that he complained of having trouble sleeping for one month in November 1980.  The Veteran has asserted that he received psychiatric treatment while stationed in Germany but records from Schweinfurt, Germany, do not reflect any complaints or treatment for a psychiatric disorder.  Nevertheless, the April 1981 separation examination shows the Veteran reported having trouble sleeping, depression, and excessive worry, which the examining physician noted was insomnia and a nervous tremor.  

Post-service treatment records show that the Veteran has consistently reported suffering from depression and difficulty sleeping since his military service.  See VA treatment records dated November 2007 and January 2010.  His complaints have been variously diagnosed as depression, not otherwise specified, major depression, dysthymic disorder, adjustment disorder with depressed mood, and insomnia.  See VA treatment records dated June 1999, April 2005, January 2006, November 2007, February 2010 and March 2010.  

Despite the foregoing, the Veteran has not been afforded a VA examination to (1) clarify the Veteran's current psychiatric diagnosis and (2) to obtain an opinion as to whether any currently manifested psychiatric disorder is related to his military service.  On remand, the AOJ will be requested to schedule the Veteran for a VA examination so as to determine the nature and etiology of his acquired psychiatric disorder.  

The Veteran is also seeking service connection for drug and alcohol abuse.  He has consistently reported that he used drugs and alcohol during service as self-medication to treat his depression and sleeping problems.  The Board notes that primary diagnosed disabilities of drug or alcohol abuse are not disabilities for which service connection can be granted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  Nevertheless, 38 C.F.R. § 3.301(c)(3) states that where drugs are used for therapeutic purposes or where use of drugs or addiction thereto, results from a service-connected disability, it will not be considered of misconduct origin. 

Service connection may be recognized for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, his or her service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  In order to qualify for service connection in this regard, the Veteran must establish, by clear medical evidence, that his alcohol or drug abuse disability is secondary to or is caused by a service-connected disorder.  Allen, 237 F.3d at 1381.  

Given the lay evidence suggesting that the Veteran used drugs and alcohol to treat his psychiatric disability, the Board finds that the claims are inextricably intertwined and that a medical opinion is needed regarding whether the Veteran's drug and alcohol abuse are secondary to (caused or aggravated by) any currently manifested acquired psychiatric disorder.  

Finally, with respect to TDIU, the pending claims for service connection may impact the outcome of such claim.  Thus, the Board finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims which are being remanded by the Board.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Therefore, adjudication of the TDIU claim must be deferred until the issues being remanded herein have been properly addressed.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his right knee, right hand, psychiatric, sleep, and substance abuse disabilities since service.  The Veteran should be requested to submit all identified records or provide a consent and authorization form in order for VA to obtain the identified records.  All reasonable attempts should be made to obtain any identified records.  

Obtain all outstanding VA treatment records from the VAMC in Cleveland, Ohio, dated from November 2012 to the present. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination with an orthopedist to determine the etiology of his right knee disability.  The entire claims file (paper and paperless), including this remand, must be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All medically necessary tests should be performed.  

a. After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all disabilities of the right knee and offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any right knee disability is causally related to the Veteran's service, to include the right knee injury in November 1979.

In answering the foregoing, the VA examiner must consider all lay and medical evidence of record.  The physician must also note that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted. 

b. A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.  

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his acquired psychiatric disorder.  The entire claims file (paper and paperless), including this remand, must be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  Any indicated evaluations, studies, and tests should be conducted.

a. The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

b. For each currently diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disorder is related to the Veteran's military service, to include the complaints of difficulty sleeping, depression, and excessive worry lodged therein.  

c. The examiner must specifically indicate whether the Veteran's claimed insomnia is part and parcel of any currently diagnosed psychiatric disorder.  

d. The VA examiner should also opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's drug or alcohol abuse is secondary to (caused or aggravated by) a currently diagnosed psychiatric disability. See Allen, supra.  An opinion must be provided with respect to causation and aggravation.  

e. A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.  

f. In offering any opinion, the examiner must consider the full record, to include the Veteran's report of difficulty sleeping, depression, and excessive worry at the time of his April 1981 separation from service, as well as his lay statements regarding the incurrence of his claimed psychiatric disorder and continuity of symptomatology after service.  

The examiner must also note that the Veteran is generally competent to report the events that occurred during service, as well as the nature and onset of his symptoms, and his report of such is considered competent and credible unless otherwise noted.

4. Then, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of the claimed sleep apnea. The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed. Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed sleep apnea was caused or aggravated by an injury or illness incurred during his active duty service, or, has been caused or aggravated by his service-connected skin disability.

A complete rationale should be given for all opinions and conclusions. Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service VA and private treatment records, prior VA examination reports, and the Veteran's claims submissions, relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles. All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

5.  Thereafter, readjudicate the matters on appeal.  If the claims continue to be denied, the Veteran and his attorney should be provided with a supplemental statement of the case, and they should be afforded the appropriate opportunity to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


